Citation Nr: 1603225	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 3, 2010. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for a TDIU.  

In October 2012, the Veteran was afforded a hearing at the RO before the undersigned.  A transcript of that hearing is of record. 

When this case was most recently before the Board in July 2015, it was remanded for further development and adjudicative action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Additional development is required before the issue on appeal is decided by the Board; specifically, another VA opinion is necessary, for the reasons discussed below.  

In an April 2013 Board decision, TDIU was granted for the period beginning November 3, 2010.  For the period of time prior to November 3, 2010, the Veteran's service-connected disabilities and ratings were:  posttraumatic stress disorder (PTSD), 50 percent; coronary artery disease (CAD), 10 percent; left ear hearing loss, 10 percent; and tinnitus, 10 percent.  The Veteran's combined rating was 60 percent.  Therefore, he did not meet the minimum schedular criteria for a TDIU during that period and consideration of TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) is warranted.  See 38 C.F.R. § 4.16(b) (2015). 
 
In a November 2013 VA heart examination report, the examiner noted the Veteran's August 2006 diagnoses of an old myocardial infarction and CAD with stent and opined that the heart disease caused functional impairment for extensive physical activity but that the Veteran could perform sedentary activity, an occupation that was consistent with his education and occupational history.  The examiner explained that the Veteran was able to drive a motor home across the country, participate in VA meetings and group activities, walk two to three miles per day, use a tricycle ten minutes per day, and noted that his chest pain symptoms were rare and mild.  The examiner noted that the Veteran retired in 2004 due to his age and years of service, rather than due to a heart condition that was diagnosed in 2006.

In a September 2014 VA heart addendum opinion, the examiner restated the November 2013 VA examiner's opinion that the Veteran's CAD did not render him unemployable because he drove a motor home across the country, participated in VA meetings and activities, walked two to three miles per day for exercise, used a tricycle, his symptoms of chest pain were rare and mild, the Veteran had not used nitroglycerin in months, and that he retired due to age prior to a diagnosis of a heart condition.

In December 2014, a VA audiologist reviewed the evidence of record and opined that the service-connected hearing loss and tinnitus did not impact the Veteran's ability to obtain or maintain physical or sedentary employment.  The audiologist noted that the Veteran had pre-existing left ear deafness and would experience localization difficulties but that the right ear hearing was essentially normal.

The Veteran was afforded a VA PTSD examination in December 2014.  He reported retiring in 2007 from a construction job and that he bowled weekly but otherwise did very little during the day due to poor motivation, low energy, and fatigue.  The examiner noted diagnoses of PTSD and an unspecified mild neurocognitive disorder that caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood due to symptoms of poor short-term memory, impaired attention, comprehension, and concentration, difficulty word-finding, decision-making, multi-tasking, planning and organizing, slower speed of thinking, disorientation even in familiar places, disorganized or confused thinking, dizziness, and coordination problems.  The examiner opined that it was not possible to differentiate what portion of occupational and social impairment was caused by each diagnosis because the PTSD and neurocognitive disorder were biologically and behaviorally interactive.

In a February 2015 addendum, the examiner stated that there was no evidence that the Veteran's service-connected PTSD became so severe as to render him unable to obtain or maintain substantially gainful employment.  The examiner noted the Veteran had occupational and social impairment with deficiencies in most areas but noted that the Veteran also had a diagnosis of a mild neurocognitive disorder that caused difficulties in executive functions, to include attention, concentration, problem- solving, comprehension, and orientation.  The examiner opined that it would be resorting to mere speculation to determine if the Veteran's PTSD alone rendered him unemployable because the Veteran's neurocognitive disorder added to his impairment.

In an August 2015 addendum, the examiner stated that he considered the Veteran's level of education and previous work experience.  The examiner found that based solely on the Veteran's service-connected PTSD disability that the Veteran would be able to perform the duties associated with physical and sedentary employment within the federal guidelines.

In an August 2015 VA examination report, the examiner stated that the service-connected hearing loss and tinnitus disabilities when considered without regard to other disabilities, did not render the Veteran unable to perform all types of sedentary and physical types of employment.  The examiner concluded, however, that the Veteran's other health issues needed to be taken into consideration for employability.  

In an August 2015 VA examination report, the examiner stated that the Veteran's service-connected heart disability "less likely than not" precluded him from securing or maintaining any form of substantially gainful employment (physical or sedentary) consistent with his education and occupational background.   In providing this opinion, the examiner stated that the Veteran's heart condition was stable, noting that he did not have "CHF or unstable angina."  The examiner further noted that the Veteran's cardiac echo showed a well preserved left ventricular function.  

The Board finds that the Veteran's appeal must again be remanded for another opinion to determine when the Veteran's service-connected disabilities rendered him unemployable.  The Board notes that the aforementioned examiners provided opinions as to whether the service-connected disabilities impacted the Veteran's ability to obtain or maintain gainful employment, but failed to provide an opinion as to when the Veteran became unemployable.  

Moreover, while the aforementioned VA examiners rendered an opinion based upon each individual service-connected disability, they failed to consider the combined effects of all the Veteran's service-connected disabilities on his employability.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified.

2.  The RO or the AMC should arrange for all pertinent evidence of record to be reviewed by one or more health care professionals with sufficient expertise to determine when the Veteran's service-connected disabilities precluded him from securing or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

All pertinent evidence of record must be made available to and reviewed by the health care professional(s).

The opinion must consider the Veteran's level of education and previous work experience but factors such as age or impairment caused by any non-service-connected disabilities are not to be considered.

The rationale for all opinions expressed must also be provided.  If the required opinion cannot be provided, the health care provider(s) should explain why.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to a TDIU prior to November 3, 2010.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




